DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sum of the first term and another term" in 3rd line from the end.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the prior art rejection, the limitation is read as --a sum of the first term and another term--.
Claim 3 recites the limitation “the width of the second side reflector” in the last line from the end.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the prior art rejection, the limitation is read as --a width of the second side reflector--.
Claim 14 recites the limitation "the sum of the first, second and third thicknesses" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the prior art rejection, the limitation is read as --a sum of the first, second and third thicknesses--.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 10-15, 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. US 2007/0267942.
1.	A microelectromechanical system (MEMS) device (Figs. 1-6, 17, 20, etc.) comprising: 
a laterally vibrating bulk acoustic wave (LVBAW) resonator (4; [0050], Lamb wave, which is laterally vibrating bulk acoustic wave), the LVBAW resonator comprising: 
a substrate (1); 
an acoustic mirror (13a-e) overlying a portion of the substrate; 
a first metal layer (2) overlying a portion of the acoustic mirror, the first metal layer having a first thickness (Fig. 6; hM3); 
a piezoelectric plate (41; bottom half) overlying the first metal layer, the piezoelectric layer having a second thickness (hP2); and 
a second metal layer (4) overlying a portion of the piezoelectric plate, the second metal layer having a third thickness (hM2), the second metal layer patterned into an interdigital transducer (IDT 4), the IDT having first and second comb-shaped electrodes (4a, 4b), the first comb-shaped electrode having first fingers (4a), the second comb-shaped electrode having second fingers (4b), and the first fingers interlocking with the second fingers (Figs. 2, 20); 
wherein the second metal layer includes a first side reflector (Fig. 20 item 16) positioned on a first side of the IDT, the first side reflector is spaced apart from an outermost finger of the first and second fingers on the first side of the IDT by a distance that is a sum of first and second terms, the first term including a product of an odd integer and a wavelength of a target resonant frequency signal of the LVBAW resonator and the second term including half of a difference between the pitch between adjacent fingers and a width of the first side reflector (Fig. 20 clearly shows the reflector 16 and outermost finger of IDT 4 by a distance; the first and second terms are open-ended with transitional term “including” (MPEP2111.03(I)), so each of the terms can have additional coefficient(s) thus rendering the terms (and effectively the sum) to be any value; therefore, the distance would be a sum of the first and second terms as any value can be met).

3.	The MEMS device of claim 1, wherein the second metal layer includes a second side reflector (17) having a width (e.g. see Fig. 20), the second side reflector positioned on a second side of the IDT, the second side opposite the first side; the second side reflector is spaced apart from an outermost finger of the first and second fingers on the second side of the IDT by a distance that is a sum of the first term and another term that includes half of the difference between the pitch between adjacent fingers of the ID and the width of the second side reflector (Fig. 20 clearly shows the reflector 17 and outermost finger of IDT 4 by a distance; and as similarly discussed in claim 1, the first term and another term are both open-ended so each of the terms can have additional coefficient(s) thus rendering the terms (and effectively the sum) to be any value; therefore, the distance would be a sum of the first and second terms as any value can be met).
4.	The MEMS device of claim 3, wherein the width of each of the first and second reflectors is equal to one fourth of a wavelength of a target resonant frequency signal ([0095], width is same as the IDT 4, hence l=2 µm, hence is ¼ of wavelength, see also [0069] on the wavelength, width, interval). 
6.	The MEMS device of claim 1, wherein the first metal layer is configured to operate as a non-electrified floating plate ([0050]), and the LVBAW resonator further comprises: a first terminal coupled to the first comb-shaped electrode; and a second terminal coupled to the second comb-shaped electrode (Figs. 2, 12, 20, 25; [0047], [0058], [0079], [0109], etc.). 
7.	The MEMS device of claim 1, further comprising: a first terminal coupled to the first comb-shaped electrode; a second terminal coupled to the second comb-shaped electrode; an input port coupled to the first terminal and to the first metal layer; and an output port coupled to a second terminal and to the first metal layer  (Figs. 2, 12, 20, 25; [0047], [0058], [0079], [0109], etc.). 
10.	The MEMS device of claim 1, wherein a pitch between at least one pair of adjacent first and second fingers is equal to one-half of the wavelength of the target resonance frequency signal ([0069]; pitch is 4 µm (l+s), hence is ½ of wavelength).
11.	The MEMS device of claim 10, wherein each of the first fingers has a respective width less than one half of the wavelength of the target resonant frequency signal ([0069]; width is 2 µm (l), hence is ¼ of wavelength).
12.	The MEMS device of claim 11, wherein each of the second fingers has a respective width less than one half of the wavelength of the target resonant frequency signal ([0069]; width is 2 µm (l), hence is ¼ of wavelength). 
13.	The MEMS device of claim 10, wherein pitch between each pair of adjacent first and second fingers is equal to one-half of the wavelength of the target resonant frequency signal ([0069]; pitch is 4 µm (l+s), hence is ½ of wavelength).
14.	The MEMS device of claim 1, wherein a sum of the first, second and third thicknesses being less than 0.75 of a respective width of both first and second fingers (Fig. 6; [0069]; width=l=2µm so sum<0.75*2=1.5µm; sum=hM2+hP2+hM3=half of layer 41, or h/2; Figs. 8-11 show ratio=0.1, hence h=0.8µm, the sum is h/2=0.4µm<1.5µm, thus meets the claim limitation).
15.	A method of operating a laterally vibrating bulk acoustic wave (LVBAW) resonator (realized by the device, Figs. 1-6, 17, 20, etc.; [0050], Lamb wave is laterally vibrating bulk acoustic wave), the method comprising: operating the LVBAW resonator at a resonant frequency, the LVBAW resonator including an interdigital transducer (IDT; 4), the IDT having first and second comb-shaped electrodes (4a,b), the first comb-shaped electrode having first fingers, the second comb-shaped electrode having second fingers, the first fingers interlocking with the second fingers (Figs. 2, 20), and at least one of the first fingers having a width (Fig. 6, l) and a pitch (l+s) on a first surface of a piezoelectric slab and a metal layer (4) on a second surface of the piezoelectric slab opposite the IDT, the resonant frequency being responsive to the width and pitch ([0069]); propagating an acoustic wave at the resonance frequency with vertical and lateral components (Figs. 2, 7, 20, etc.); reflecting the lateral component of the acoustic wave with side reflectors (Fig. 20, items 16, 17) located on the first surface of the piezoelectric slab; one of the side reflectors spaced apart from an outermost finger of the first and second fingers on the same side of the IDT as the one side reflector by a distance that is that is a sum of first and second terms, the first term including a product of an odd integer and a wavelength of a target resonant frequency signal of the LVBAW resonator and the second term including half of a difference between the pitch between adjacent fingers and a width of the first side reflector (Fig. 20 clearly shows the reflector 16 and outermost finger of IDT 4 by a distance; the first and second terms are open-ended with transitional term “including” (MPEP2111.03(I)), so each of the terms can have additional coefficient(s) thus rendering the terms (and effectively the sum) to be any value; therefore, the distance would be a sum of the first and second terms as any value can be met); and reflecting the vertical component of the acoustic wave with an acoustic mirror coupled to the metal layer that acts as a λ/4 transformer ([0087]-[0088]; i.e. the Bragg mirror is specific designed with the λ/4 film thicknesses for reflectivity, hence minimal transmission, thus read also the transformer). 
22.	The MEMS device of claim 1, wherein the first term includes a divisor of 4 (with the “open-ended” nature of the first term as discussed in claim 1, the first term can include a divisor as claimed and still be any value due to the with the “open-ended” nature of the first term as discussed in claim 1 thus the claim limitation is met).
23.	The method of claim 15, wherein the first term includes a divisor of 4 (with the “open-ended” nature of the first term as discussed in claim 1, the first term can include a divisor as claimed and still be any value due to the with the “open-ended” nature of the first term as discussed in claim 1 thus the claim limitation is met).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942 as applied to respective claims 1 and 15 above and further in view of Godshalk et al. US 8,149,500.
	For claims 2 and 16, Matsumoto discloses the invention as discussed above, including the acoustic mirror is a multiple layer Bragg mirror (Fig. 17 item 13a-e), adjacent ones of the multiple layers have different acoustic impedance, and a thickness of each of the multiple layers is selected for the Bragg mirror to have a minimal transmission coefficient ([0087]-[0088]; i.e. the Bragg mirror is specific designed with the λ/4 film thicknesses for reflectivity, hence minimal transmission, thus read also the transformer) but does not explicitly disclose the minimal coefficient/transformer occurs at different frequencies.
	Godshalk discloses Bragg mirror (Figs. 2-7C, etc.) substantially reflecting different wavelengths (different reflectors 28, 30, hence minimal coefficient, λ/4 transformer at the respective different frequencies; Col. 25-37).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the acoustic mirror to be reflecting at different frequencies.  The modification is obvious because multiple frequencies may be reflected and reduce energy loss, improve quality factor, reduce insertion loss as taught by Godshalk (Col. 5 line 5-13, Col. 6 lines 10-15).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942 as applied to claim 1 above and further in view of Bhattacharjee US 10,389,332.
5.	Matsumoto discloses the invention as discussed above including the acoustic mirror is a first acoustic mirror (13a-e) but does not disclose the resonator further comprises a second acoustic mirror overlying a portion of the second metal layer.
	Bhattacharjee discloses a plate wave acoustic resonator (Figs. 7, 9, etc.) comprising a first acoustic mirror (16A) and a second acoustic mirror (16B) over a top metal layer (38, 40).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second acoustic mirror to the resonator.  The modification would have been obvious because the addition acoustic mirror may be useful to tailor wave reflection parameters and forming two-sided confinement as taught by Bhattacharjee (Col. 2 lines 62-64, Col. 14 lines 30-35).
9.	Matsumoto discloses the invention as discussed above including the resonator being a first LVBAW resonator (4), and multiple resonators may be used (Fig. 25; [0107]) and arranged depending on desired characteristics ([0109]) but does not disclose further comprising a second LVBAW resonator having a second IDT patterned in the second metal layer, the second IDT having third and fourth comb-shaped electrodes, the third comb-shaped electrode having third fingers, the fourth comb-shaped electrode having fourth fingers, the third fingers interlocking with the fourth fingers, wherein a width of at least one of the third and fourth fingers is different from the respective width of at least one of the first and second fingers.
	Bhattacharjee discloses a plate wave acoustic device (Figs. 31-36) including a first IDT (38-1, 40-1) and a second IDT (38-2, 40-2) having third and fourth comb-shaped electrode including third (38-2) and fourth (40-2) fingers respectively; the third and fourth fingers interlocking wherein a width of the at least third and fourth finger is different from the respective width of at least one of the first and second fingers (Col. 28 lines 18-24; different wavelength; width/pitch affects wavelength as known in the art, and the figures show the different widths).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second LVBAW resonator to the device.  The modification would have been obvious because acoustic device can includes multiple IDTs with different wavelength (and thus widths of fingers) are made so the device may be used for multiple frequencies as taught by Bhattacharjee (Col. 25 line 66 – Col. 26 line 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942 as applied to claim 1 above and further in view of White et al. US 5,212,988.
8.	Matsumoto discloses the invention as discussed above including the IDT as a first IDT but does not disclose the MEMS device being a delay line, and a second IDT having third and fourth comb-shaped electrodes patterned in the second metal layer; an input port coupled to the first comb-shaped electrode and to the second comb-shaped electrode; and an output port coupled to the third comb-shaped electrode and to the fourth comb-shaped electrode. 
	White disclose a delay line (Fig. 6) using lamb wave (abstract; hence laterally vibrating bulk acoustic wave) comprising a first IDT (23) and a second IDT (24), the second IDT having third and fourth comb-shaped electrodes (38, 39) patterned in the second metal layer; an input port (launching transducer 23, thus associated with input port) coupled to the first and second comb-shaped electrode (36, 37); an output port (receiving transducer 24, thus associated with output port) coupled to the third and fourth comb-shaped electrode (38, 39).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the MEMS device as a delay line with a second IDT.  The modification is obvious because the IDT structure is well known to be used in various application, including delay line as taught by White (Fig. 6).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2007/0267942.
Matsumoto discloses the invention as discussed above, but does not explicitly disclose for claim 17: physically changing the width of the interleaved fingers of the first and second electrodes to a deformed width by applying a stress force to the LVBAW resonator; and operating the LVBAW resonator at a different resonant frequency responsive to the deformed width of the first and second electrodes; and for claim 18: determining a difference in resonant frequency and determining a measure of the stress force based on the difference in resonant frequency.
However, as admitted by Applicant in Page 7 of the Remark filed 6/29/2021, “a compressive stress force, applied to the LVBAW resonator, may be used to physically change the width of the interleaved fingers of the first and second electrodes to a deformed width. Those skilled in the art also understand that stress force and resonant frequency are related, and that the difference in resonant frequency before and after the stress force is applied can be used to determine how much stress force was applied.”
Therefore, the application of the resonator with stress force is well-known and art recognized.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to applied a stress force to the resonator to change the width of the fingers to a deformed width, operating at a different frequency in responsive to the deformed width, and determining the difference in resonant frequency.  The modification is merely an application of the resonator in a well-known art recognized application (i.e. measurement of a stress force) as admitted by the Applicant (Remark Page 7).
 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “the recited distance is not arbitrary nor unduly broad” (Remark Pages 8-9), the Examiner disagrees.
The first and second terms are defined using the transitional term “including”, thus the terms are “open-ended” and additional coefficient can be added.  Applicant also added an additional coefficient (divisor of 4) in dependent claims 22 and 23 that would change the values of the terms further suggest the “open-ended” nature of the terms.  Due to any additional coefficient can be added to the terms, the sum of the first and second terms can be any values, thus arbitrary.  Matsumoto clearly shows a distance between the IDT (Fig. 20 item 4) and the reflectors (16, 17), therefore the distance is a sum of the first and second terms as any value can be met.
To avoid the arbitrariness of the distance, the following suggestion may be used:
--a distance that consists of a sum of first and second terms, the first term consisting of a product of an odd integer and a quarter of a wavelength of a target resonant frequency signal of the LVBAW resonator and the second term consisting of half of a difference between the pitch between adjacent fingers and a width of the first side reflector--




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843